Citation Nr: 1729738	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-40 450	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for deviated septum, residual, nasal fracture with allergic rhinitis ("deviated septum"), for the period prior to September 28, 2012, and 10 percent thereafter, to include a separate rating for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for Gulf War illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection and assigned an initial noncompensable rating for deviated septum, effective March 30, 2009, and a May 2015 rating decision of the VARO in New York that granted service connection and assigned an initial 10 percent rating for GERD. Jurisdiction of these matters is with the New York RO.  

A December 2012 rating decision granted a higher 10 percent rating for the Veteran's service connected deviated septum disability, effective September 28, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for an initial higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The May 2015 rating decision also granted service connection for allergic rhinitis associated with the Veteran's service-connected deviated septum and assigned a noncompensable disability rating effective July 24, 2014.  In an April 2016 rating decision the RO clarified its rating of the Veteran's service-connected nasal disabilities, characterizing it as deviated septum, residual, nasal fracture with allergic rhinitis, so as not to violate the rule against pyramiding, and continued the 10 percent disability rating.  See 38 C.F.R. § 4.14 (2016).

In May 2015 and June 2016 the Board remanded the issue of deviated septum for further development.

The Board notes the Veteran filed a claim for Gulf War illness, which was denied by a December 2009 rating decision.  The Veteran filed a September 2010 notice of disagreement.  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).
In a September 2016 statement in support of his claim, the appellant appeared to raise a claim for laryngopharyngeal reflux disorder.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the Agency of Original Jurisdiction (AOJ) shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

The issues of entitlement to an initial rating in excess of 10 percent for service-connected GERD and entitlement to service-connection for Gulf War illness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACTS

1.  Prior to September 28, 2012, the Veteran did not have a 50 percent nasal obstruction of the nasal passage on both sides or complete obstruction on one side.

2.  As of September 28, 2012, the Veteran had a 75 percent nasal obstruction of the nasal passage on both sides.

3.  Throughout the period on appeal the Veteran did not have nasal polyps.

4.  Resolving all reasonable doubt in favor of the Veteran, his sinusitis that is 
manifested by three to five non-incapacitating episodes per year, characterized by pain, headache, and purulent discharge or crusting, is related to his service connected deviated septum.  However, sinusitis has not been manifested by incapacitating episodes or more than six non-incapacitating episodes per year, or necessitated surgery.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for deviated septum, residual, nasal fracture with allergic rhinitis ("deviated septum"), for the period prior to September 28, 2012, and 10 percent thereafter are not met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2016).

2.  The criteria for a separate 10 percent rating, and no higher, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated April 2009 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in October 2009, April 2015, June 2015, February 2016, and May 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Factual Background

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In October 2009 a VA examination diagnosed the Veteran with a traumatic deviated septum.  The Veteran reported he had undergone two surgeries while in-service and that he suffered from difficulty breathing and headaches associated with his deviated septum.  Upon examination, the Veteran was not found to have purulent discharge or evidence of chronic sinusitis.  He was not found to have allergic rhinitis or bacterial rhinitis.  There were no obstructions noted.  There was no loss of nasal tissue, nasal deformity, tissue loss, or scarring of the nose found.  No injury affecting the soft palate or nasal regurgitation or speech impairment was found.  The Veteran's larynx or pharynx were not affected.  The examiner noted that the Veteran's medical record was not available, indicating that the claims-file was not readable.

A January 2010 private medical record indicated that the Veteran had a diagnosis of chronic rhinitis and an acquired nasal deformity.  The medical record also indicated a left nasal obstruction of 90 percent due to a septal spur and synechiae.  The treating physician described the Veteran's condition as moderate-severe with accompanying facial pressure, headaches, nasal congestion, nasal obstruction, nosebleed, and allergic shiners.  The Veteran reported suffering from sinus infections yearly, with frequent antibiotics.  The Veteran was instructed to use saline nasal spray 3 times a day and prescribed nasal steroid spray.

A February 2010 VA medical center (VAMC) note indicated the Veteran had nasal stuffiness.  The Veteran stated he did not use oral anti-allergic medications.   
He did report using topical steroid nasal sprays which occasionally gave him nose bleeds.  He was advised to use petroleum jelly along with nasal spray.

In a September 2012 private medical record, the impression noted that the Veteran had nasal obstruction from scarring and persistent deviation that was greater than 75 percent on each side.  

A February 2013 VAMC treatment note stated that the Veteran had chronic nasal sinusitis, for which he was treating with a private physician.  

In February 2014 a private medical record noted that the Veteran was being treated for findings of acute sinusitis.  He was treated with an antibiotic for five days.  In April 2014 the Veteran presented to his private physician for a sinus infection.  He was treated with antibiotics.

In July 2014 a private medical record indicated that the Veteran had signs of acute sinusitis.  He was treated with antibiotics for seven days.

An April 2015 VA examination stated that the Veteran's symptoms of rhinitis and episodes of acute sinusitis were secondary to his service-connected deviated septum.

In June 2015 the Veteran sought treatment from his private physician for a sinus infection and was prescribed an antibiotic.  It was noted that he had chronic sinusitis. 

A June 2015 VA examination diagnosed the Veteran with allergic rhinitis and a deviated septum.  The examination found that the Veteran had sinusitis with symptoms of tenderness and crusting.  The Veteran reported 4 non-incapacitating episodes within the twelve months prior and no incapacitating episodes within the  prior twelve months.  The examination also found that the Veteran had a greater than 50 percent obstruction of the nasal passages on both sides of the his nose, but that neither of the nasal passages were completely obstructed.  Nasal polyps were not found.  

A December 2015 private CT scan showed the Veteran to have lobulated retention cysts in the maxillary sinus.  His nasal cavity and nasopharynx were found to have no masses.  

A February 2016 VA examination indicated the Veteran had sinus infections over 5 times a year which required antibiotic treatment.  He stated that he constantly had purulent discharge and used nasal sprays.  Upon examination the Veteran was found to have sinusitis, rhinitis, and a deviated septum.  His sinusitis was found to cause pain of the affected area, tenderness of his sinus, purulent discharge, and crusting.  He was found to have 5 non-incapacitating episodes within the last twelve months and no incapacitating episodes within the prior twelve months.  The Veteran was found to have over a 50 percent obstruction of both his nasal passages as a result of his deviated septum and rhinitis.  Neither nasal passage was found to be totally obstructed and nasal polyps were not found.  

A July 2016 private medical record indicated the Veteran had chronic maxillary sinusitis and prescribed nasal spray.  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Deviated Septum and Rhinitis

The Veteran's service-connected deviated septum was rated as non-compensable from the date of service-connection until September 27, 2012.  As of September 28, 2012, the Veteran's service-connected deviated septum was rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  In a May 2015 rating decision, the RO, granted service connection for allergic rhinitis as secondary to service connected deviated septum and assigned a noncompensable rating, effective July 27, 2014.  38 C.F.R. §§ 4.31, 4.97, DC 6522.   An April 2016 rating decision reflects that the RO recharacterized the Veteran's deviated septum disability to include allergic rhinitis.  The disability remains rated as 10 percent disabling as of September 28, 2012, pursuant to 38 C.F.R. § 4.97, DC 6522-6502.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be allergic rhinitis (DC 6522) associated with a deviated nasal septum (DC 6502).  See 38 C.F.R. § 4.27. 

Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps, but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.

Pursuant to Diagnostic Code 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. §4.97, DC 6502.  This is the only schedular rating provided under this diagnostic code.    

The Board notes that the 10 percent criteria of DCs 6502 and 6522 contain the same language, i.e., "a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side."  However, the source of the obstruction comes from different etiologies - cartilaginous obstruction from deviated septum (DC 6502) or allergic rhinitis (DC 6522).

The Veteran seeks an initial compensable disability rating for the period prior to September 28, 2012, and a rating in excess of 10 percent thereafter.  

In light of the above, the Board finds that an initial compensable rating for the period prior to September 28, 2012, for the Veteran's service-connected deviated septum with allergic rhinitis disability is not warranted.  His noncompensable rating was based on the October 2009 VA examination which indicated that the Veteran did not have obstructions of his nasal passages.  The Veteran has claimed that the examiner's failure to review his medical records deprived him of a compensable rating.  The Board, after review of the medical evidence of record, finds that there is no evidence of record that would have been available to the examiner which would have changed the disability rating.  The medical evidence of record indicated that the Veteran's was first diagnosed with rhinitis in January 2010.  At that time, the private medical records indicate that the Veteran had a left nasal obstruction of 90 percent.  Though the Veteran's documented obstruction is high, the rating criteria under either applicable DC - 6522 for allergic rhinitis or 6502 for deviated septum - require either obstruction of greater than 50 percent of both nasal passages or complete obstruction of one nasal passage.  No evidence of record prior to the September 2012 private medical record stated that the Veteran met that criteria.  His treatment from 2009 to 2012 does not establish complete blockage of one nasal passage or a blockage greater than 50 percent of both passages.  Thus, the non-compensable rating is correct under either applicable DC.  

As of September 28, 2012, the evidence of record established that the Veteran had blockage of both nasal passages from persistent deviation that was greater than 75 percent.  Thus, the criteria for a 10 percent rating under Diagnostic Code 6502 was warranted.  At no time during the Veteran's claim has there been evidence submitted that he has nasal polyps.  Specifically, he was found to not have nasal polyps in his VA examinations in June 2015 and February 2016.  His nasal CT of December 2015 found cysts in his maxillary sinuses, but did not note a finding of nasal polyps.  Therefore, because the Veteran has not had polyps in either nasal passage at any time during the appeal, he is not entitled to the next higher, and maximum schedular rating of 30 percent under DC 6522.

Furthermore, the evidence of record relevant to this appeal does not support the assignment of a diagnostic code other than 6522-6502 as the Veteran has not demonstrated other compensable respiratory, or other pathology associated with the underlying nasal fracture with deviated septum and rhinitis, other than the grant of service connection for sinusitis that will be discussed below.  The Board is aware that the Veteran asserts in a September 2016 statement that his deviated septum disability should be rated under DC "6614-6502;" however, DC code 6614 does not exist and so the Board cannot respond to this contention.  Presuming that that the Veteran believes that his disability should be rated along with sinusitis, the Board is granting a separate rating for such disability below.   

Considering the above, the Board finds that the evidence of record establishes that a separate disability rating for the Veteran's sinusitis associated with his service-connected deviated septum is warranted.  

All forms of sinusitis are evaluated under the General Rating Formula for Sinusitis. Under that formula, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  See Note to DC 6514.

The Veteran was first indicated to have chronic sinusitis in a February 2013 VAMC record.  The evidence of record indicated that in 2014 the Veteran had treatment for at least three, but not more than six, non-incapacitating episodes.  The Veteran's 2015 statement established that his sinus infections caused purulent discharge, crusting, and nose bleeds.  A VA examination of April 2015 connected the Veteran's symptoms of sinusitis to his service-connected deviated septum.  Additional VA examinations in June 2015 and February 2016 found the Veteran to have sinusitis and have 4 and 5 non-incapacitating episodes within the twelve months prior.  His episodes of sinusitis were found to cause pain, tenderness, crusting, and purulent discharge.  As such, the Board finds that a 10 percent rating under DC 6513 is warranted.  The evidence of record established that the Veteran has suffered from three to five non-incapacitating episodes of sinusitis since 2014

The evidence of record does not show, however, that the Veteran had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment lasting four to six weeks.  Though the Veteran has undergone antibiotic treatment, there is no evidence of record which established that the treatment lasted four to six weeks, as mandated by the rating criteria.  As reported by the Veteran in his 2015 and 2016 VA examinations, he had five or less non-incapacitating episodes in the twelve months prior to those examinations.  There is no evidence of record which established that the Veteran had more than the six non-incapacitating episodes required for the higher 30 percent evaluation.  There is also no evidence of record that the Veteran had sinus surgery.  For these reasons, the evidence does not support the assignment of an initial rating in excess of 10 percent for sinusitis under DC 6513 for any period.  



Extraschedular Consideration

In his June 2017 IHP, the Veteran asserted a claim for extraschedular considering regarding his service-connected deviated septum, rhinitis, and sinus issues, pursuant to 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the increased and initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular rating for the Veteran's deviated septum, rhinitis, and sinusitis.  

Regarding the deviated septum and rhinitis, the Board does not find that the symptoms or functional impairment of those conditions are not encompassed by the 10 percent scheduler rating under DCs 6522-6502.  Both DC 6522 and 6502 encompass a greater than 50 percent blockage of both nasal passages and the rating criteria contemplates the functional impact that degree of blockage would have.

Regarding sinusitis, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent schedular rating awarded in this decision for sinusitis under DC 6513.  The schedular rating criteria under DC 6513 encompasses sinusitis causing both incapacitating and non-incapacitating episodes.  The rating criteria specifically contemplated the impact of these episodes with its inclusion of the exact symptoms from which the Veteran is suffering - discharge, antibiotic treatment, crusting, pain, headaches, and tenderness.  Loss of time from work is also specifically addressed in the rating criteria as bed rest is a defining characteristic of an incapacitating episode of sinusitis.  Thus, the symptoms and functional impairment complained of by the Veteran are specifically contemplated and listed in the rating criteria in determining the percentage of disability.  In consideration thereof, and after comparing the Veteran's disability level and symptomatology of sinusitis to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular rating criteria under DC 6513 are not inadequate to rate the disability, and referral for consideration of extraschedular rating is not necessary. 

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran specifically requested extraschedular consideration regarding his deviated septum and the disabilities associated with that condition.  He did not make an extraschedular argument in his post-appellate brief regarding his service-connected GERD or claim extra-schedular consideration regarding any of his other service-connected disabilities.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321 (b)(1). 


ORDER

For the period prior to September 28, 2012, an initial compensable rating for deviated septum, residual, nasal fracture with allergic rhinitis, is denied.

For the period beginning September 28, 2012, a rating in excess of 10 percent for deviated septum, residual, nasal fracture with allergic rhinitis is denied.

Entitlement to a separate 10 percent, and no higher, rating for sinusitis, as secondary to service-connected deviated septum, residual, nasal fracture with allergic rhinitis, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran seeks an increase in his initial rating for his service-connected GERD.  Pursuant to the prior remand, the Veteran underwent a May 2016 VA examination.  The examination report listed the Veteran's GERD symptoms as including epigastric distress, but did not indicate if that distress was with or without dysphagia.  Further, the May 2016 VA examination report did not include a determination of whether the Veteran's GERD was productive of considerable impairment of health.  Based on the foregoing, the Board finds that the previous VA examination for GERD was inadequate for adjudication purposes and, therefore, an additional VA medical examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) and Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as noted above, in a December 2009 rating decision, service connection for Gulf War illness was denied.  The Veteran filed a September 2010 notice of disagreement.  However, the AOJ has not issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for Gulf War illness.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

2.  Request the Veteran to identify any private treatment he received regarding his GERD.  After securing the Veteran's written authorization, obtain the records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.  

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and severity of his service-connected GERD.  All indicated studies/diagnostic tests must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this REMAND, and any electronic records, were reviewed in connection with this examination.   

The examiner should determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.

The examiner should include in the examination report the rationale for any opinion expressed.  

3.  Then, readjudicate the claim for a higher initial rating for GERD. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


